Citation Nr: 1313884	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with mechanical back pain for the period from June 8, 2011, forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1955 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  No hearing was requested.

In rating decisions dated in April 2008 and March 2009, the RO denied a rating in excess of 20 percent for the service-connected lumbar spine disorder.  In May 2011, the Board remanded the issue to the agency of original jurisdiction (AOJ) for further development.  In an April 2012 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) readjudicated the claim.  In a June 2012 decision, the Board denied the issue of entitlement to a rating in excess of 20 percent for lumbosacral strain with mechanical back pain (lumbar spine disorder) for the period through June 7, 2011.

The Veteran filed a formal application for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) in May 2009, and the RO denied such claim in February 2010.  Although the Veteran did not specifically appeal from that decision, he continued to assert that he is unemployable due to disabilities of his low back.  The Board notes that in the June 2012 decision, the Board denied the Veteran's claim to TDIU. 

The case now returns to the Board for further consideration.  As discussed below, the AOJ substantially complied with the remand directives and, therefore, no further remand is necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Further, the evidence of record is sufficient for a fair adjudication of the Veteran's increased rating claim through the date of the most recent VA examination.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any further consideration of this matter upon remand should take into account the existence of this paperless claims file.


FINDING OF FACT

For the period from June 8, 2011, the Veteran's service-connected lumbar spine disorder of lumbosacral strain with mechanical low back pain has been manifested by pain, stiffness, painful motion, and forward flexion to greater than 30 degrees even when considering additional loss due to pain or other factors during flare-ups or after repetitive use; without ankylosis or associated objective neurological abnormalities (to include bowel or bladder impairment or radiculopathy); without degenerative disc disease associated with the service-connected disability, and without intervertebral disc syndrome, or incapacitating episodes.


CONCLUSION OF LAW

For the period from June 8, 2011, the criteria for a rating in excess of 20 percent for lumbosacral strain with mechanical low back pain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).


]

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in July 2007, June 2008, July 2008, and September 2009, collectively, of the evidence and information necessary to substantiate his increased rating claim.  These letters also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was also advised of the evidence and information necessary to establish entitlement to a TDIU in July 2009.  To the extent that such notice letters were provided after the applicable rating decisions, the timing defect was cured by the subsequent readjudication of the Veteran's claims, to include in an April 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Additionally, the Veteran has repeatedly described his contentions with respect to his pertinent low back symptomatology, including in treatment records and VA examination reports.  No hearing was requested.  The Veteran has been afforded adequate opportunity to participate in the adjudication of his claims.  Moreover, he has not alleged any prejudice as a result of any possible notice defects. As such, the essential fairness of the adjudication has not been affected.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (stating that determinations as to harmless error should be made on a case-by-case basis, and the claimant has the burden of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).

Concerning the duty to assist, the Veteran's service treatment records and identified, available, and pertinent VA and private treatment records have been obtained and considered.  There is no indication that he receives benefits from the Social Security Administration for the claimed disabilities.  Additionally, the Veteran was afforded a VA examination in August 2012.

As to more recent records, in compliance with the prior remand, the AOJ requested the Veteran to identify any outstanding treatment since July 2011 to include any surgical records.  In June 2012, the Veteran was asked to identify any private treatment providers, specifically those involved in spinal surgery after June 2011.  It does not appear that he ever responded directly to this letter, and, as a consequence, no further evidentiary development was warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a 'one-way street').  Though not in the claims file, the examiner noted the Veteran brought the surgical report from his July 2011 surgery to the August 2012 VA examination for review.  

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand as to the issues decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on these issues at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2012).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Certain evaluations will be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is assigned for orthopedic manifestations of a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).

In this case, as discussed above, the Veteran is service-connected for lumbosacral strain with mechanical low back pain.  For the period from June 8, 2011, such disability manifested by pain, stiffness, painful motion, and limited motion.  The Veteran's lay statements generally reflect complaints of pain in the low back that has progressed over the years, as well as limited motion.  

VA treatment records have been obtained, reviewed and considered in this decision. In a September 2011 VA progress note, the Veteran presented for follow-up of heart and low back disorders.  Since his last visit he reported he underwent surgery on his lower back in July 2011, but did not know which vertebra in the lower back was operated on.  

The Veteran underwent an examination at the Gainesville VA Medical Center in August 2012.  It is shown that the examiner reviewed the Veteran's claims file in its entirety including a surgery report provided by the Veteran.  It is noted that the Veteran was diagnosed with lumbosacral strain with mechanical low back pain.  No flare-ups were reported.  Physical examination revealed range of motion as follows: forward flexion of 70 degrees with no objective evidence of painful motion; extension of 30 degrees with no objective evidence of painful motion; right lateral flexion of 30 degrees with pain begins at 30 degree; left lateral flexion of 30 degrees with no objective evidence of painful motion; right lateral rotation of 30 degrees with pain begins at 30 degrees; left lateral rotation of 30 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and it is shown that there is no evidence of additional limitation in range of motion of the back nor there any evidence of functional loss and/ or functional impairment of the back.  Muscles strength testing results was normal.  No muscle atrophy was noted on the examination.  Imaging studies documented arthritis.

The VA examination reports are generally consistent with the VA and private treatment records with respect to the Veteran's low back symptomatology.  The Veteran is competent to report limited motion that he believes is severe, and there is no reason to believe that he is not credible in these respects.  However, the Board finds the objective measurements of the Veteran's range of motion during the VA examination to be more probative than his subjective reports of the degree of limitation.  

As such, for the period from June 8, 2011, the preponderance of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine to greater than 30 degrees, even when considering additional limitation due to pain or other factors during flare-ups or after repetitive testing.  There is also no evidence of ankylosis.  The Veteran has consistently denied any bowel or bladder impairment during VA examinations and for treatment purposes.  Accordingly, a rating in excess of 20 percent is not warranted for the service-connected lumbar spine disorder.  See 38 C.F.R. § 4.71a, DC 5237.

The June 2012 Board decision determined that the weight of the evidence of record establishes that the Veteran's diagnosed lumbar spine degenerative disc disease is not related to his service-connected lumbar spine disorder.  However, even if the degenerative disc disease was related, a rating in excess of 20 percent would not be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the Veteran has denied any incapacitating episodes due to his low back, as he is still able to function during flare-ups.  Further, any possibly incapacitating episodes did not have a total duration of at least 4 weeks during any 12 month period.  See 38 C.F.R. § 4.71a, DC 5243 and Note.

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's service-connected lumbar spine disorder for the period from June 8, 2011.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of such disability remained relatively stable during this period.  See Hart, 21 Vet. App. at 509-10; Mitchell, 25 Vet. App. 32.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbosacral strain with mechanical low back pain, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Though there is indication the Veteran underwent surgery for his back, there has been no objective evidence submitted indicating that the hospitalization was for the claimed disability.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The Board notes that the issue of TDIU as related to the Veteran's back disorder was fully developed and denied in the June 2012 Board decision.  There has been no additional evidence to support a finding of unemployability due to a service-connected lumbosacral strain with mechanical back pain since that decision. 

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a higher rating for the Veteran's service-connected lumbar spine disorder.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3




ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain with mechanical back pain for the period starting June 8, 2011, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


